The Court of Civil Appeals for the First Supreme Judicial District have certified for our decision the following question:
"This suit was brought by Cunnigan to recover damages for the alleged breach of a contract to hire. The suit originated in the justice court, in which tribunal the plaintiff recovered a judgment for $200, the amount of damages claimed by him. Upon a trial de novo on appeal to the County Court, judgment was rendered for plaintiff for $50, from which judgment the defendant has appealed to this court and the case is now pending before us. Appellee has filed a motion to dismiss the appeal on the ground that the judgment appealed from, exclusive of interest and costs, does not exceed the sum of $100.
"We respectfully certify for your decision the question of whether or not the motion to dismiss should be sustained upon the ground stated.
"As indicating the unsettled state of the decisions of our Supreme Court upon the question certified, we respectfully call your attention to the cases of Brazoria County v. Calhoun,61 Tex. 223, and Pevito v. Rodgers, 52 Tex. 581."
In reference to the jurisdiction of the Court of Appeals over appeals from civil cases which had been tried in the county court but which had originated in a justice court, the Constitution of 1876 provided: "In all appeals from justice courts, there shall be a trial de novo in the county court, and when the judgment rendered or fine imposed by the county court shall not exceed one hundred dollars, such trial shall be final; but if the judgment rendered or fine imposed shall exceed one hundred dollars, as well as in all cases, civil or criminal, of which the county court has exclusive or concurrent original jurisdiction, an appeal shall lie to the Court of Appeals under such regulations as may be prescribed by law." Const., art. 5, sec. 16. The statute in reference to the same matter also provided: "An appeal or writ of error may also be taken to the Court of Appeals from any final judgment of the county court rendered on appeal or certiorari in civil cases taken from the justice courts, where the judgment or the amount in controversy exceeds one hundred dollars." Rev. Stats., 1879, article 1382. In Jones v. Jones, 1 White  Willson, sec. 200-2, the Court of Appeals held, by reason of the facts that the Constitution authorized the Legislature to change the *Page 441 
jurisdiction of the county court, and that since the statute changed its jurisdiction as to the finality of its judgment in cases where the amount thereof did not exceed $100, the statute was constitutional; and construing the statute, they held that their jurisdiction depended upon the amount in controversy and entertained the appeal in that case, the amount sued for being over $100, though the judgment recovered was for less. In the amendment to section 16 of article 5 of the Constitution which was adopted in 1891 upon the same subject matter, it was provided that, "In all appeals from justice courts there shall be a trial de novo in the county court, and appeals may be prosecuted from the final judgment rendered in such cases by the county court, as well as all cases, civil and criminal, of which the county court has exclusive or concurrent or original jurisdiction of civil appeals in civil cases to the Court of Civil Appeals, and in such criminal cases to the Court of Criminal Appeals, with such exceptions and under such regulations as may be prescribed by law." This clearly left the jurisdiction of the courts of civil appeals in such cases subject to restriction by the Legislature. The Act of April 13, 1892, which defined the jurisdiction of the courts of civil appeals, made the provision, among others, that, "The appellate jurisdiction of the courts of civil appeals shall extend to civil cases within the limits of their respective districts: * * * (3) Of which the county court has appellate jurisdiction when the judgment or amount in controversy shall exceed one hundred dollars, exclusive of interest and costs." This provision was carried into the Revised Statutes of 1895 as article 996, which reads as follows: "The appellate jurisdiction of the courts of civil appeals shall extend to civil cases within the limits of their respective districts: * * * (3) Of which the county court has appellate jurisdiction when the judgment or amount in controversy or the judgment rendered shall exceed one hundred dollars, exclusive of interest and costs." It would seem that the insertion of the words "or judgment rendered" in the article quoted was either a clerical misprision or a mistake of the printer. But this is unimportant for the reason that the Revised Statutes are to be construed but as a continuation of the former laws. Besides, the word "judgment" and he words "judgment rendered" have necessarily the same meaning, and hence the latter can not affect the construction of the law. The former laws as to the Court of Appeals having been applied to the courts of civil appeals in substantially the same language, the presumption is that the Legislature intended that the later law should receive the same construction which had been given by the courts to the former.
Besides, we think, as an original question, the decision of the Court of Appeals in Jones v. Jones, supra, is correct; and that "the amount in controversy," as used in the statute, means the sum of money or the value of the thing originally sued for in the justice court. We fail to see that the words "judgment" or "judgment rendered," found in the statute, can have any effect save in the possible case where the trial court might render a judgment for an amount greater than that claimed by *Page 442 
the suit. As we understand the case of Brazoria County v. Calhoun, 61 Tex. 223, there the ruling of the Court of Appeals in Jones v. Jones was approved. Nor do we find that this court made a contrary ruling in Pevito v. Rodgers, 52 Tex. 581
[52 Tex. 581]. There are some expressions in the opinions rendered in the two cases just cited which indicate that the court may have been of opinion that if, in a case appealed from the justice to the county court, a judgment is rendered for the plaintiff for less than $100, no appeal would lie to the Court of Appeals, although the amount sued for may have exceeded that sum. But clearly the proposition was not involved in either case, and hence such expressions are entitled to but little weight, even as persuasive authority.
Our conclusion is that the motion to dismiss should not be sustained and our opinion will be so certified.